NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3837-16T2

SCOTTY PINE, INC.,

           Plaintiff-Appellant,

v.

DIRECTOR, DIVISION OF TAXATION,

     Defendant-Respondent.
___________________________________

                    Submitted September 17, 2018 – Decided October 12, 2018

                    Before Judges Gooden Brown and Rose.

                    On appeal from the Tax Court of New Jersey, Docket
                    No. 9486-2015.

                    Richard M. Conley, attorney for appellant.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa H. Raksa, Assistant Attorney
                    General, of counsel; Ramanjit K. Chawla, Deputy
                    Attorney General, on the brief.)

PER CURIAM
      Plaintiff Scotty Pine, Inc. appeals from a March 30, 2017 Tax Court order

denying its motion for reconsideration of a prior order 1 dismissing its complaint,

which protested certain taxes and fees. We affirm.

      The crux of this appeal is whether plaintiff proved its tax protest letter

was duly mailed, preserving its right to challenge defendant Director, Division

of Taxation's audit and assessment of $317,058 for unpaid sales and use taxes,

litter control fees, penalties and interest for the period from April 1, 2008 to

March 31, 2012. Defendant's Conference and Appeals Branch (CAB) denied

the protest as untimely because plaintiff's request for a hearing was not

"postmarked (or otherwise submitted for courier delivery)" within ninety days

of CAB's June 18, 2014 Notice of Assessment Related to Final Audit

Determination.

      Thereafter, plaintiff filed a complaint with the Tax Court challenging

defendant's determination, claiming it "legitimately tried" to timely file its



1
  Although plaintiff's notice of appeal did not specifically designate the prior
order generating its reconsideration motion, contrary to Rule 2:5-1(f)(3), we
consider the underlying order because the trial judge referenced his prior
decision in his written opinion accompanying the May 30, 2017 order. See N.
Jersey Neurological Assocs., PA ex rel. Gil v. Clarendon Nat. Ins. Co., 401 N.J.
Super 186, 196 (App. Div. 2008) (permitting argument concerning an order not
specified in the notice of appeal where the earlier issue continued to be raised
in the present appeal).
                                                                           A-3837-16T2
                                        2
protest letter. Defendant moved to dismiss the complaint for lack of subject

matter jurisdiction.    Finding disputed issues of fact precluded summary

judgment, Judge Mark Cimino denied the motion, but scheduled an evidentiary

hearing.

      We derive the pertinent facts from the evidence adduced at the motion

hearing. Walter Wilson, the attorney 2 who prepared the protest letter, was the

sole witness to testify at the hearing. The court admitted into evidence Wilson's

certification and a copy of the protest letter dated July 23, 2014.

      In sum, following the death of plaintiff's tax attorney, Wilson agreed to

file the protest, although he was plaintiff's land use attorney and inexperienced

in tax appeals. On July 23, 2014, while vacationing at the Jersey Shore, Wilson

completed the protest letter on his laptop computer, printed it at the local library,

and then mailed it to CAB from the Normandy Beach branch of the U.S. Post

Office.    Wilson sent the letter via regular mail in a standard, letter -sized

envelope. He recalled purchasing three stamps, placing them on the envelope,

and placing the envelope in the mail slot. Wilson did not retain a receipt for the

postage. He did not photocopy the letter, but retained a copy on his laptop.


2
  At the time of the hearing Wilson was temporarily suspended from the practice
of law for reasons unrelated to the present matter.


                                                                             A-3837-16T2
                                         3
Wilson did not recall following up with defendant regarding the status of the

protest prior to CAB's September 17, 2014 deadline.

        Following the hearing on June 15, 2016, Judge Cimino granted

defendant's motion to dismiss plaintiff's complaint in a cogent oral decision.

Citing the "postmark rule," 3 and the regulations pertaining to mailing set forth

in N.J.A.C. 18:2-4.1 -4.13, the judge found plaintiff failed to prove its protest

letter was mailed. In doing so, the judge found the postmark rule "appeared to

supplant the common law mailbox rule that provides . . . if a document is




3
    N.J.S.A. 54:49-3.1(a). Pertinent to this appeal, the postmark rule provides:

              Except as another payment method may be specified by
              law, a . . . protest, . . . required to be filed within a
              prescribed period, or on or before a prescribed date,
              under the provisions of any State tax that, after the
              period or the date, is delivered by United States mail to
              the director, bureau, office, officer or person with
              which or with whom the document is required to be
              filed shall be deemed to be delivered on the date of the
              United States postmark stamped on the envelope. . . . If
              any document is sent by United States registered or
              certified mail, such registration or certification shall be
              prima facie evidence that the document was delivered
              to the director, bureau, office, officer or person to
              which or to whom addressed.



                                                                            A-3837-16T2
                                          4
properly mailed, the [c]ourt will presume the United States Postal Service

delivered the document to the addressee."

        Because plaintiff was unable to produce "proof of a certified mailing[,

which] is deemed to be prima facie evidence of such mailing," Judge Cimino

dismissed the complaint without assessing Wilson's credibility.          At the

conclusion of the hearing, however, "[g]iven that the postmark rule was not

raised by either party," the judge invited plaintiff to file "a motion for

reconsideration if authority was discovered indicating that the postma rk rule is

not the exclusive means of establishing delivery of a document to the Director."

        Plaintiff thereafter filed a motion for reconsideration, essentially

reiterating its previous argument without citing additional authority.      In a

thorough and well-reasoned written opinion accompanying his order, Judge

Cimino reconsidered plaintiff's argument, but again denied its motion. In doing

so, the judge analyzed, at great length, the legislative history of the postmark

rule, comparing it to its federal counterpart4 and the federal body of case law

interpreting the parallel federal statute.

        Turning to New Jersey's postmark rule, the judge observed, "The statute

or the enactment on its face reveals no intent that the common law rules


4
    26 U.S.C. § 7502.
                                                                         A-3837-16T2
                                             5
regarding delivery are supplanted."    Rather, the judge "determine[d] that

satisfaction of the postmark rule is not the only way in which a taxpayer can

establish delivery of a document to be filed. The common law mailbox rule also

remains as a viable method of establishing delivery." Citing our Supreme

Court's decision in SSI Medical Services v. State of New Jersey, 146 N.J. 614

(1996), Judge Cimino also "recognized a presumption that mail properly

addressed, stamped and posted was received by the party to whom it was

addressed.” Id. at 621.

      Applying the law to the facts of the present case, Judge Cimino made the

following findings:

            Mr. Wilson was licensed as an attorney in New Jersey
            for a number of years. There is simply no explanation
            as to why he did not send the document by certified
            mail. He allegedly took the item to the post office
            where presumably certified cards and return receipts
            would be available. Pursuant to the mailbox rule,
            having a receipt from the Post Office demonstrating
            that he sent the document by certified mail would have
            plainly been prima facie evidence that the document
            was delivered. Moreover, there was not any testimony
            indicating that Mr. Wilson used anything but a plain
            white envelope. What was especially disconcerting to
            the court is the fact that Mr. Wilson testified he was
            only on vacation for a week in late July and that the
            protest was not due until the end of September. It
            simply does not make sense as to why Mr. Wilson
            would have been working during his vacation when he
            had some eight weeks remaining to get the protest to

                                                                       A-3837-16T2
                                      6
            the Director. Obviously, if the notice had been mailed
            from his office, there would have been not only his
            testimony, but the testimony of his staff establishing the
            standard mailing procedures for his office. Rather, he
            allegedly engaged in this aberrant preparation and
            mailing procedure in which he was printing law office
            documents at public libraries and then going to [the]
            post office and buying stamps. Overall, the court has
            had the opportunity to review Mr. Wilson’s testimony
            in this case as well as his demeanor and such and finds
            that his testimony is simply not credible.

      Notwithstanding his credibility assessment, Judge Cimino indicated he

would have dismissed the complaint "even if [he] had found [Wilson]

credible[",] citing our decision in Luiz v. Sanjurjo, 335 N.J. Super. 279, 281

(App. Div. 2000) (holding "an attorney owes a duty to monitor whether a mailed

document has actually been received and filed . . . an easy task, particularly in

the age of computers."). Thus, the judge found, "Here, there was some eight

weeks to go and there is simply not any evidence that Mr. Wilson took steps to

remediate the failure of the protest to reach its destination regardless of the

reason or fault." This appeal followed.

      In its single-point merits brief, plaintiff raises the following argument for

our consideration:

            THE COURT SHOULD REVERSE ITS DECISION
            BECAUSE    WALTER    WILSON    TESTIFIED
            CREDIBLY THAT HE ADDRESED THE PROTEST
            LETTER TO THE DIRECTOR AT THE DIRECTOR'S

                                                                           A-3837-16T2
                                          7
            APPROPRIATE ADDRESS AND THAT HE MAILED
            THE NOTICE IN A TIMELY MANNER, WITH
            PROPER POSTAGE, IN THE POST OFFICE
            BUILDING,    WHICH     CREATES      AN
            UNCHALLENGED LEGAL PRESUMPTION THAT
            THE NOTICE WAS DELIVERED, OR, IN THE
            ALTERNATIVE, THE COURT SHOULD HAVE
            TOLLED THE FILING DEADLINE FOR THE
            PROTEST SO THE TAXPAYER CAN HAVE THE
            TAX ASSESSMENTS REVIEWED.

      We will not set aside a trial court's order on a motion for reconsideration

unless it is shown to be a mistaken exercise of discretion. Granata v. Broderick,

446 N.J. Super. 449, 468 (App. Div. 2016), aff'd., 231 N.J. 135 (2017) (citing

Fusco v. Bd. of Educ., 349 N.J. Super. 455, 462 (App. Div. 2002)).

Reconsideration is "a matter within the sound discretion of the [c]ourt, to be

exercised in the interest of justice[.]" Palombi v. Palombi, 414 N.J. Super. 274,

288 (App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch.

Div. 1990)). Governed by Rule 4:49-2, reconsideration is appropriate for a

"narrow corridor" of cases in which either the court's decision was made upon a

"palpably incorrect or irrational basis," or where "it is obvious that the [c]ourt

either did not consider, or failed to appreciate the significance of probative,

competent evidence." Ibid. (quoting D'Atria, 242 N.J. Super. at 401).

      Further, "The scope of appellate review of a trial court's fact-finding

function is limited." Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169

                                                                          A-3837-16T2
                                        8
(2011) (quoting Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)). "[W]e do not

disturb the factual findings and legal conclusions of the trial judge unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant[,] and reasonably credible evidence as to offend the

interests of justice." Ibid. (quoting In re Trust Created By Agreement Dated

Dec. 20, 1961, ex rel. Johnson, 194 N.J. 276, 284 (2008) (internal quotation

marks omitted)). "Deference is especially appropriate when the evidence is

largely testimonial and involves questions of credibility." Ibid. (quoting Cesare,

154 N.J. at 411-12). "Because a trial court hears the case, sees and observes the

witnesses, and hears them testify, it has a better perspective than a reviewing

court in evaluating the veracity of witnesses." Ibid. However, we owe no

deference to a trial court's interpretation of the law, and review issues of law de

novo. State v. Parker, 212 N.J. 269, 278 (2012); Mountain Hill, LLC v. Twp.

Comm. of Middletown, 403 N.J. Super. 146, 193 (App. Div. 2008).

      Applying these well-established standards of review here, we discern no

basis to set aside the court's order dismissing plaintiff's complaint. Our review

of the record convinces us that plaintiff's arguments are without sufficient merit

to warrant discussion in a written opinion. R. 2:11–3(e)(1)(E). We affirm for

the reasons set forth in Judge Cimino's comprehensive written opinion, which is


                                                                           A-3837-16T2
                                        9
supported by substantial credible evidence in the record. We add only the

following brief remarks.

      Having had the opportunity to observe Wilson, Judge Cimino determined

he was not credible. That assessment is consistent with the evidence that an

attorney with his experience should have either: (1) sent the protest letter by

certified mail, thereby satisfying the postmark rule; or (2) utilized the stand ard

mailing procedures of his office, which could have been corroborated by his

staff, thereby satisfying the mailbox rule. At the very least, he should have

retained a receipt for postage. Nonetheless, as Judge Cimino noted, it was

incumbent upon plaintiff to confirm that its protest actually was timely filed.

      Affirmed.




                                                                           A-3837-16T2
                                       10